The complaint as amended sets up a cause of action based upon a tax laid upon an assessment which assessment it is alleged "was manifestly excessive and could not have been arrived at except by disregarding the provision of the statute for determining the valuation of such property."
Sec. 328b, Cum. Sup. 1933, now Sec. 375c, Cum. Sup.1935, formerly Sec. 1201, G. S.
The defendant demurs upon the ground that it is not alleged and it does not appear in the amended complaint that the tax has not been paid.
The prayer for relief is that the valuation of the assessed property be reduced to its actual fair valuation.
The action is not brought to restrain the collection of a claimed illegal tax, and an allegation that the tax has not been paid would be immaterial to a determination of the grievance plaintiffs claim relief from. The complaint as now amended sets up a cause of action under the statute hereinbefore referred to.
      "The demurrer being addressed to the substance of the complaint, if any facts which are provable under its allegations would support the cause of action relied upon, the demurrer would of necessity fail."
 Cashman vs. Meriden Hospital, 117 Conn. 585, 586, 169 A. 915; Blakeslee vs. Water Commissioners, 106 Conn. 642, 649 139, Atl. 106.; Mathews vs. Converse, 83 Conn. 511, 515, 77 A. 961; Wildman, 72 Conn. 262, 270, 44 A. 224; O'Donnell vs. Sargent, 69 Conn. 476, 483, 38 A. 216.
   The demurrer is overruled.